     Case 9:17-cv-00172-DLC-JCL Document 70 Filed 04/25/19 Page 1 of 3
     Appeal case number: 19-35276
                                                                                   RECEIVED
 1                                                                                       APR 25 2019
                                    UNITED STATES DISTRICT COURT                      Clerk US
                                                                                      District o·, MCourts
 2
                                                                                      Missou/a 0 .0 ~tana
                                  FOR MONTANA - MISSOULA DIVISION                                1v1s1on
 3

     Eduardo Enrique Vallejo, Pro se,                   ) MONT. CASE 9:17-CV-00172-DLC-JCL
 4
                                                        )

 5          Re:                                         ) COURT OF APPEALS: 19-35276
                                                        )
 6   LSF9 MASTER PARTICIPATION                          ) NOTICE AND MOTION FOR LEA VE TO
                                                        ) FILE A MOTION FOR RECONSIDERA-
 7
     TRUST, et al                                         TION AND APPEAL SEEKING PER-
                                                        )
                                                          MISSIVE INTERVENTION UNDER FED.
 8                                                      ) R. CIV. P. 24(b)(1 )(B ).
            Defendant(s).
                                                        )
 9
                                                        )   DATE : APRIL 22, 2019
10


11
            PLEASE TAKE NOTICE that on April 22, 20 19 Movant files this motion for leave to
12   file a motion for reconsideration per local rule 7 .3 in response to the Order dated April 19, 20 19
     denying the previous notice and motion since it did not satisfy the requirement · of local rule 7 .3.
13
            On April 8, 20 19 , Movant received a Time Schedule to appear before the Ninth Circuit
14   Court of Appeals in case number 19-35276. On that same date Movant filed a          otice and Motion
     for reconsideration of the denial of Movant's reque t for permission from the U.S. District Court
15
     for Montana, Missoula, to intervene in this ca. e, but did not file a motion for leave to fil e a motion
16   for reconsideration as required per local rule 7 .3.

17         The refore, this motion for leave lo fi le a motion for reconsideration is les. than even

     pages and ·pecifically meets at least one of the following two criteria:
18
           ( 1) (A) the facts or applicable law are materially different from the fact · or applicable law
19
     that the parties presented to the Court before entry of the order for which recon ·ideration is ought.
20   and (B) despite the exercise of reasonable diligence. the party applying for reconsideration d id

21   not know such fact or law before entry of the order; or (2) new material facts emerged or a change
                                                        - 1 -
                           RECONSIDERATION FOR PERMISSIVE INTERVENTION
        Case 9:17-cv-00172-DLC-JCL Document 70 Filed 04/25/19 Page 2 of 3
     Appeal case number: 19-35276



 1   of law occurred after entry of the order.

           This motion for leave to file a motion for reconsideration does not s imp ly repeat arguments
 2

     made previously lo the court since a deposition has since been held with the Defendant and new
 3
     in formation regarding the Defendant is sure to emerge of which Movant has no knowledge about,
 4
     and these are reasons to file this motion.
            Movant again requests to intervene and feels that the Montana District Court can reconsider
 5
     the request seeking permissive intervention under Fed.R.Civ.P. 24(b)( I)(8 ) for the following
 6
     reasons:
             I.)    That he presently has a claim pending in the Ninth Circuit Comt of Appeals.
 7
            2.)     That he share with the main action, a common question of law or fact, regarding
 8
     the same Defendant as in this case, the LSF9 Master Participation Trust, and that Discovery has
     now been granted in that case.
 9
            3.)     That Defendant is a Statutory Trust registered in the State of Delaware, whose
10
     domici le is Delaware, and whose registered agent for process of service is U.S. Bank Trust National

11
     Association, 300 Delaware Avenue, 9th Fir., Wilmington, DE 19801.
            4.)     That Movant filed for Bankruptcy protection in California in May of 2016, and
12
     Defendant alleges it purchased Mr. Vallcjo's loan from Fannie Mac. On the other hand, Mr. Vallejo

13
     has evidence that Fannie Mae owns hi s loan since 2005. but not that it has been sold.
            5.)     That to date there has been no as ignment recorded on Movant's property title by
14
     Fannie Mae assigning it to the Defendant LSF9 Master Participation Trust.

15          6.)     That. a common question of law or fact ex ists. regarding whether the same Defendant
     as in thi s case, the LSF9 Master Participation Trust, along with Fannie Mae, can simultaneously
16
     own and collect fund at the same time u ing the same or similar documents, including the deed

17   of trust/mortgage, and an unsecured, unrecorded, non-negotiable instrument known as a promise to
     pay? An unlawful practice known as '·double dipping".
18
            Therefore, in the interest of judicial economy and not to have to repeat discovery, Movant

19   appeals to the U.S. District Court for Montana, Missoula, to grant leave to file a motion for
     reconsideration . For the court to reconsider and permit Movant to intervene in this case.
20
     At the same time, Movant appeals to the Ninth Circuit Court of Appeals to Grant the Montana

21   District Court leave to reconsider this motion for permissive intervention to join the above referenced
                                                     -   2 -
                           RECONSIDERATION FOR PERMISSIVE INTERVENTION
4   ..   ..


                       Case 9:17-cv-00172-DLC-JCL Document 70 Filed 04/25/19 Page 3 of 3
                   Appeal case number: 19-35276



               1   case in Montana against the same Defendant, in order to more easily obtain copies of discovery and
                   other information, documentation, and evide nce regard ing the De fendant to use in his own Appeal
               2
                   presently pending before the Ninth Circuit Court o f Appeals. Pursuant to the Federal Rules of Civil
               3   Procedure, the undersigned requests all notices given or required to be given, and all papers required
                   to be served in this case to the parties, any committees, and any other parties-in-interest, be sent to
               4
                   and served upon the undersigned and be added to the Court's Master Mailing List along with
               s   permission to file electronically with the Clerk of Court using the CM/ECF system.

               6
                          Respectfully submitted, this 22nd day of April of 20 19.
               7



               8
                   Dated: April 22nd, 2019




                       1/7 d
               9


              10

                   Isl EDUARDO ENRIQUE VALLEJO
              11



              12


              13   508 North California Street,

                   Burbank, CA 91505
              14
                   Telephone (8 18) 846-1333
              15
                   Facsimile (8 18) 846- 1777

              16   Email: eevallejo@yahoo.com


              17


              18


              19


              20


              21
                                                                     -   3 -
                                         RECONSIDERATION FOR PERMISSIVE INTERVENTION
